This is an appeal from an order made in vacation dissolving a temporary writ of injunction. A motion has been filed, asking that the appeal be dismissed, because no briefs or assignments of error have been filed in this court. This being an attempt to appeal from an interlocutory order, no briefs or assignments were required to be filed in this court. Article 4645, Revised Civil Statutes. But article 4644 requires that the transcript in such appeal shall be filed with the clerk of the Court of Civil Appeals not later than 20 days after the entry of record of such interlocutory order. The transcript in this case was not filed within 20 days after the entry of the order, and for that reason the appeal will be dismissed. Brown v. Levingston (Tex.Civ.App.) 206 S.W. 861; Jowell v. Lamb (Tex.Civ.App.) 207 S.W. 987. The appeal is dismissed.
 *Page 105